Carr, J.,
dissenting.
{¶ 34} I respectfully dissent. Although the majority focuses primarily on the plain language of former R.C. 4511.191(L), it is impossible to construe the meaning of former R.C. 4511.191(L) without reference to how the decisions of this court have influenced the BMVs interpretation of that language.
*132{¶ 35} In State v. Gustafson (1996), 76 Ohio St.3d 425, 442, 668 N.E.2d 435, this court concluded that an administrative license suspension under R.C. 4511.191 that extended beyond criminal sentencing following a DUI conviction would constitute an additional punishment in violation of the Double Jeopardy Clauses of the United States and Ohio Constitutions. Consequently, Gustafson altered the plain language of R.C. 4511.191 and held that “a sentencing court has judicial power * * * to order the termination of an administrative license suspension at the time of sentencing, as continuation of the ALS would result in unconstitutional application of R.C. 4511.191 to the criminal offender.” Because, despite the language of the statute, continued recognition of the ALS after imposition of criminal penalties had been deemed unconstitutional, the BMV and courts throughout the state began to construe R.C. 4511.191 as setting forth two separate and distinct license suspension periods: the ALS and the judicial license suspension.
{¶ 36} Viewing the ALS and judicial suspension as distinct suspension periods, and because an ALS had to end upon imposition of the judicial suspension, the BMV apparently routinely charged a reinstatement fee for the ALS at or before the time of criminal sentencing. That was the very situation before this court in State v. Uskert (1999), 85 Ohio St.3d 593, 709 N.E.2d 1200, and State v. Lewis (1999), 85 Ohio St.3d 632, 710 N.E.2d 699.
{¶ 37} This court’s decisions in Uskert and Lewis (although neither directly addressed this issue) implied that reinstatement of a driver’s license under former R.C. 4511.191(L) required payment of two reinstatement fees: one for the ALS and one for the judicial suspension. The reinstatement fee at issue in both Uskert and Lewis was not the result of a request for reinstatement by the driver at the end of the ALS period. Instead, it appears that the reinstatement fee was charged by the BMV before the ALS had expired.
{¶ 38} The majority’s attempt to factually distinguish Uskert and Lewis by indicating that each driver had sought reinstatement of his license at the end of the ALS and prior to the judicial suspension is not supported by the decisions of either this court or the appellate courts. In fact, the Lewis appellate opinion indicates that the BMV automatically charged Lewis the ALS reinstatement fee prior to sentencing on the criminal charges and only one month into his ALS suspension which would have been at least one year, for refusal to submit to a breath test. See Cuyahoga Falls v. Lewis (Sept. 23, 1998), 9th Dist. No. CA 19006, 1998 WL 663226; R.C. 4511.191(E)(1). Uskert was likewise automatically charged an ALS reinstatement fee without making a request for reinstatement, as his ALS was still in effect until the trial court terminated it at the time of sentencing. See State v. Uskert (Dec. 7, 2000), 5th Dist. No. 99-COA-1329; State v. Uskert (Dec. 19, 1997), 5th Dist. No. 97-COA-01219.
*133{¶ 39} Although both Uskert and Lewis raised constitutional challenges to former R.C. 4511.191 and did not seek a construction of the statute’s language, constitutional challenges to R.C. 4511.191 should not have been considered if, as the majority holds today, the BMV had no statutory authority to collect the reinstatement fees at issue. This court has repeatedly held that it will not reach constitutional issues unless absolutely necessary. In re Miller (1992), 63 Ohio St.3d 99, 110, 585 N.E.2d 396; In re Boggs (1990), 50 Ohio St.3d 217, 221, 553 N. E.2d 676; Hall China Co. v. Pub. Util. Comm. (1977), 50 Ohio St.2d 206, 210, 4 O.O.3d 390, 364 N.E.2d 852. If the actions of the BMV in Uskert and Lewis were in violation of the plain language of former R.C. 4511.191(L), the statutory violation should have been addressed then. By failing to reach that issue, Uskert and Lewis implicitly authorized the BMV’s practice of collecting two reinstatement fees. See, also, Uskert, 85 Ohio St.3d at 596, 709 N.E.2d 1200, fn. 1, where this court seemed to recognize that the statute provided for the collection of two fees by observing, “Effective September 16,1998, the General Assembly amended R.C. 4511.191 to require only one reinstatement fee * * *.”
{¶ 40} Moreover, the majority now indicates that the BMV cannot charge a reinstatement fee until three conditions precedent are satisfied: the combined ALS and judicial suspension period has ended, a request has been made by the driver, and driver is not otherwise subject to suspension. In Uskert, however, this court construed former R.C. 4511.191(L) differently, indicating that proof of financial responsibility and payment of the reinstatement fee were conditions precedent to return of the driver’s license. Uskert, 85 Ohio St.3d at 596, 709 N.E.2d 1200. This court construed the provision similarly in Gustafson: “Following the prescribed term of the suspension, the driver may request the BMV to return or reissue the suspended license, which the BMV must do upon payment of a $250 reinstatement fee and proof of compliance with Ohio’s financial responsibility requirements. R.C. 4511.191(L).” (Emphasis added.) Gustafson, 76 Ohio St.3d at 432, 668 N.E.2d 435.
{¶ 41} Based on the rationale of this court’s former decisions, I cannot concur in the majority’s reasoning that former R.C. 4511.191(L) permitted the BMV to collect only one reinstatement fee, only at the end of the suspension periods, and only after a request by the driver for reinstatement.
{¶ 42} Furthermore, under today’s ruling, persons under various suspensions for committing multiple drunk-driving offenses would have to pay only one reinstatement fee if they had waited until all suspensions were terminated. I do not believe that this was the intended result of former R.C. 4511.191(L).
Lundberg Stratton, J., concurs in the foregoing dissenting opinion.
Cooper & Walinski and John Czarnecki; Wittenberg, Phillips, Levy & Nusbaum and Jerome Phillips, for appellees and cross-appellants.
Jim Petro, Attorney General, Stephen P. Carney, Associate State Solicitor, Michael Gladman and John W. Barron, Assistant Solicitors, for appellant and cross-appellee.